                            UNITED STA TES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



 JERONE MCDOUGALD,                                      Case No. 1: l 9-cv-50
      Plaintiff,                                        Dlott, J.
                                                        Litkovitz, M.J.

        vs.

JONATHAN SMOOT, et al.,                                 REPORT AND
     Defendants                                         RECOMMENDATION


        On March 28, 2019, the Court denied plaintiffs motion to proceed in form a pauper is in

this matter pursuant to the "three strikes" provision of28 U.S.C. § 1915(g) and ordered plaintiff

to pay the $400.00 filing fee within thirty (30) days. (Doc. 4). Plaintiff was notified that the

failure to pay the full filing fee within thirty days would result in the dismissal of his action. See

Jn re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

        To date, plaintiff has fai led to pay the $400.00 filing fee in this matter as ordered by the

Court. Accordingly, this case should be dismissed for plaintiffs failure to pay the $400.00

filing fee. Jn re Alea, 286 F.3d at 382. Plaintiff remains liable for and should be assessed the

full filing fee of$400.00. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997). See

also Jn re Alea, 286 F.3d at 382.


                       IT IS THEREFORE RECOMMENDED THAT:

1. This case be dismissed for plaintiffs failure to pay the full filing fee as ordered by the Court.

2. Plaintiff be assessed the full filing fee of $400.00.

3. The Clerk of Court be DIRECTED to mail a copy of any Order adopting this Report and
Recommendation, along with the attached instructions, to the Cashier of the Southern Ohio
Correctional Facility in Lucasville, Ohio, and that the Cashier be directed as follows:

       The prison's Cashier shall deduct, and forward to the Clerk of Court, 20% of the
            preceding month's income credited to plaintiffs account each time the amount in
            the account exceeds $10.00 until the full fee has been paid. 1

4. The Court certify pursuant to 28 U.S.C. § l 915(a)(3) that for the foregoing reasons an appeal
of this Court's Order would not be taken in good faith. See McGore, 114 F.3d 601.



Date:       11/v )9
              '   I
                                                     K~i~~
                                                     United States Magistrate Judge




        The prison cashier's office shall not send payments aggregating more than the amount of the full fee.
        1




                                                        2
                           UNITED ST ATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

              INSTRUCTIONS FOR PAYMENT OF PRISONER FILING FEE

        The prisoner shown as the plaintiff on the attached order owes the court a fee.   Pursuant

to 28 U.S.C. § 1915 and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), the fee is to be

paid as follows :

       The prison cashier shall forward to the Clerk of Court located in Cincinnati, Ohio
       monthly payments of twenty percent (20%) of the preceding month's income
       credited to the prisoner's account each time the amount in the account exceeds ten
       dollars ($10.00) until the full fee of four hundred dollars ($400.00) has been paid
       to the Clerk of the Court. Payments should be forwarded to the address below.

If the prisoner has filed more than one case, he is required to pay a fee in each case. The prison
cashier's office shall make the monthly calculations and payments for each case in which it
receives an order granting in forma pauperis status or otherwise ordering the collection of the full
filing fee.

       The prisoner~ name and case number must be noted on each remittance.

       Checks are to be made payable to: Clerk, U.S. District Court.

       Checks are to be sent to:

               Prisoner Accounts Receivable
               103 Potter Stewart United States Courthouse
               100 East 5th Street
               Cincinnati, Ohio 45202




                                                3
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


JERONE MCDOUGALD,                                     Case No. 1: l 9-cv-50
     Plaintiff,                                       Dlott, J.
                                                      Litkovitz, M.J.
        vs.

JONATHAN SMOOT, et al.,
     Defendants

                                              NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party's objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 4
